McFarland, J., Fox, J., Sharpstein, J., and Beatty, C. J., concurred.
On the 13th of June, 1890, the court in Bank rendered the following opinion herein:'—■
Paterson, J.—In this matter we have received a petition signed by a large number of members of the judiciary and bar of Los Angeles County, asking, on behalf of respondent herein, a modification of the order of suspension heretofore entered herein. In support of this request, they represent that the proceedings have been pending for over a year, and that during that time his practice has been almost entirely suspended; that he has heretofore borne an excellent reputation,—has never been charged with any infraction of the rules governing professional conduct, and will be careful not to do so in the future; that he is of a sensitive nature, and in the opinion of the petitioners has already been sufficiently punished.
*85In determining the matter, we overlooked the fact that the proceedings had been pending for over a year, and of course were not aware of the alleged effect upon the respondent and his practice, and did not consider them in mitigation of punishment.
We think that the request of so large a proportion of the members of the bar with whom the respondent is engaged in practice is entitled to consideration.
It is therefore ordered that the respondent he permitted to resume the practice of law on July 3, 1890, and the order heretofore entered herein is modified to that extent.
McFarland, J., Sharpstexn, J., Fox, J., and Beatty, C. J., concurred.